RECORD IMPOUNDED

                 NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2114-12T2



NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,
                                       APPROVED FOR PUBLICATION

      Plaintiff-Appellant/                 August 11, 2015
      Cross-Respondent,
                                         APPELLATE DIVISION
v.

I.B.,

      Defendant-Respondent/
      Cross-Appellant,

and

A.E.,

      Defendant-Respondent.

_________________________________

IN THE MATTER OF R.B., a Minor.

____________________________________________

          Argued October 7, 2014 – Decided August 11, 2015

          Before Judges Fisher, Nugent1 and Accurso.




1
  Judge Nugent did not participate in oral argument. The
parties, however, have consented to his participation in the
decision. R. 2:13-2(b).
         On appeal from Superior Court of New Jersey,
         Chancery Division, Family Part, Essex
         County, Docket No. FN-07-460-12.

         Michelle Mikelberg, Deputy Attorney General,
         argued the cause for appellant/cross-
         respondent (John J. Hoffman, Acting Attorney
         General, attorney; Andrea M. Silkowitz,
         Assistant Attorney General, of counsel; Ms.
         Mikelberg, on the briefs).

         Stephen S. Berowitz argued the cause for
         respondent/cross-appellant I.B. (Shaievitz &
         Berowitz, attorneys; Mr. Berowitz, on the
         briefs).

         Respondent A.E. joins in the brief of
         appellant NJDCCP.

         Todd Wilson, Designated Counsel, argued the
         cause for minor (Joseph E. Krakora, Public
         Defender, Law Guardian, attorney; Mr.
         Wilson, on the brief).

    The opinion of the court was delivered by

ACCURSO, J.A.D.

    The central issue in this Title Nine trial was whether a

licensed psychologist retained by the Division of Child

Protection and Permanency to evaluate a five-year old could

offer his opinion on the nature of her reported symptoms and his

diagnosis to corroborate the child's hearsay report that her

father made her touch his genitals.   The trial judge heard the

testimony pursuant to N.J.R.E. 104 but determined to exclude it

based on a line of criminal cases starting with State v. J.Q.,

130 N.J. 554 (1993), in which the Supreme Court rejected the use




                               2                          A-2114-12T2
of Child Sexual Abuse Accommodation Syndrome evidence as

substantive proof of child abuse.

    The State's expert in this case, however, did not offer an

opinion on Child Sexual Abuse Accommodation Syndrome.     He

testified that the child, whom he evaluated within a month of

the alleged abuse, suffered from Adjustment Disorder with mixed

disturbance of emotions and conduct and concluded her

"statements and presentation are consistent with a child who has

experienced sexual abuse."   We reverse and remand for the judge

to consider the testimony offered by the Division's expert.         We

hold the psychological opinion evidence offered here is

admissible to corroborate the child's allegation of abuse

subject, of course, to whatever weight the judge deems

appropriate to accord the testimony.

    In rendering his opinion from the bench, the trial judge

stated: "if this is not the hardest case that I have had to

decide, it is the closest that I have ever had to come."

Because we are remanding for further consideration of the

evidence, we only briefly describe the allegations and the

thrust of the father's defense.




                                  3                            A-2114-12T2
       The Division claimed that defendant father I.B. committed

an act of sexual abuse against his five-year-old daughter, Rose,2

by calling her into the bathroom at their home and telling her

to touch his penis.    Some days later, Rose spontaneously

revealed this incident to her mother, A.E.,3 a medical doctor who

had trained as a gynecologist in the family's native Sudan.

Rose's mother initially discounted the allegation.    She assumed

the child may have accidently seen her father naked and been

naturally curious, given her age, prompting the child's

conversation with her.    When she asked Rose about it sometime

later, however, the child got upset and said she didn't want to

talk about it because it made her stomach hurt.    After several

more such conversations in which the child shared additional

details, including that her father had washed "the glue" from

her hands afterward, A.E. sought a restraining order against her

husband in which she revealed the child's allegation.     Court

personnel advised A.E. that she should report the incident to

the Division.

       We note here that both parents acknowledged marital discord

pre-dating the allegation of sexual abuse.    Defendant

2
    We use a fictitious name to protect the child's identity.
3
  Although A.E. was named as a defendant in the action, the
Division did not pursue a claim against her. We refer to I.B.
as defendant in this opinion.



                                  4                          A-2114-12T2
categorically denied the child's account.     He claimed his wife

had coached their daughter to make false allegations against

him.

       Following an initial interview by a Division caseworker,

Rose participated in a videotaped interview conducted by a

certified forensic interviewer at Wynona's House Child Advocacy

Center.    Rose recounted the allegation to the interviewer,

providing some specific details such as the television program

she had been watching when her father called her into the

bathroom as well as the particular towel he had wrapped around

him.   Using anatomically correct dolls to demonstrate what had

occurred, the five-year old placed the female doll's hand on the

male doll's penis and moved the hand.    She reported that her

father was silent as he "finished peeing."     At the end of the

interview, Rose spontaneously asked the interviewer whether

"touching butts [the word she used to describe the vagina, penis

and buttocks on anatomical drawings] is [a] good thing or not a

good thing?"

       Following the interview, the Division filed its complaint

and referred Rose to the Metropolitan Regional Child Abuse

Diagnostic and Treatment Center.     Staff psychologist Justin

Misurell, Ph.D., conducted a psychosocial evaluation of the

child based on the videotape of the forensic interview, Division




                                 5                          A-2114-12T2
records, and a clinical interview of Rose.    In that interview,

Rose confirmed the statements she made during the forensic

interview and "reported that she frequently experiences

nightmares about 'bad things like getting locked in the

bathroom.'"   She also reported that her parents used to often

argue, that she thinks frequently about those incidents, and

that they make her feel sad.

    Misurell diagnosed Rose as suffering from Adjustment

Disorder with mixed disturbance of emotions and conduct and

concluded her "statements and presentation are consistent with a

child who has experienced sexual abuse."   He found she "has

exhibited trauma related symptoms" including intrusive thoughts

about the incident, nightmares, and has engaged in active

attempts to avoid thinking about the abuse.   Misurell attributed

Rose's symptoms to "her sexual abuse experience and exposure to

marital discord."

    After hearing Misurell's testimony pursuant to N.J.R.E.

104, the judge determined to strike his opinion, ruling that the

expert would not be permitted to "express opinions as to the

psychological condition of the child for the purposes of showing

that the sexual assault has, in fact, occurred."    Based on the

Court's opinion in J.Q. and our opinions in State v. Scherzer,

301 N.J. Super. 363 (App. Div.), certif. denied, 151 N.J. 466




                                6                           A-2114-12T2
(1997) and N.J. Div. of Youth & Family Servs. v. Z.P.R., 351
N.J. Super. 427 (App. Div. 2002), the court determined it could

not consider Misurell's opinion as "substantive evidence that

the child was abused."   The judge did, however, admit the

statements the child made to Misurell during the evaluation,

including her report of nightmares.

     Although finding the case an extraordinarily close one, the

judge ultimately determined the Division lacked any

corroboration for the child's report of sexual abuse.     The judge

specifically rejected defendant's claims that A.E. had coached

Rose into lying about the incident, stating that "after

observing [A.E.] throughout the course of the trial and hearing

her testimony, it is apparent that these assertions are without

merit."   Notwithstanding, the court noted inconsistencies in

A.E.'s testimony regarding the timeline of events and found

"there was really no development during the course of this case

of any sort of corroboration as to the date, time, and place

that the child says that I was in the bathroom with my father."4

The judge further found no physical evidence or precocious

4
  There was no dispute that during the timeframe in question,
Rose was in her father's sole care for at least two nights a
week while her mother attended graduate school classes. Rose,
however, initially reported that her mother was in the living
room when the assault allegedly occurred. She later said her
mother was at school and still later that she was in the
kitchen.



                                7                            A-2114-12T2
sexual knowledge.    Although acknowledging the child's report of

nightmares, the judge found they did "not appear . . . to be

necessarily connected because the child was experiencing turmoil

within the family between the father and the mother."

    Actions filed by the Division alleging abuse and neglect of

children are governed by statute.    N.J.S.A. 9:6-8.21 to -8.73.

An abused or neglected child is defined, among other ways, as

one under the age of eighteen whose parent "commits or allows to

be committed an act of sexual abuse against the child."

N.J.S.A. 9:6-8.21c(3).    The Division "must prove that the child

is 'abused or neglected' by a preponderance of the evidence, and

only through the admission of 'competent, material and relevant

evidence.'"   N.J. Div. of Youth & Family Servs. v. P.W.R., 205
N.J. 17, 32 (2011) (quoting N.J.S.A. 9:6-8.46b).    The statute

provides that "previous statements made by the child relating to

any allegations of abuse or neglect shall be admissible in

evidence; provided, however, that no such statement, if

uncorroborated, shall be sufficient to make a fact finding of

abuse or neglect."    N.J.S.A. 9:6-8.46a(4).

    Although the most effective types of corroborative evidence

would obviously be eyewitness testimony, an admission by the

accused, or medical or scientific testimony documenting abuse,

we have acknowledged that such evidence in sexual abuse cases is




                                 8                         A-2114-12T2
rare.     Z.P.R., supra, 351 N.J. Super. at 436.   In Z.P.R. we

followed the reasoning of other courts holding that the

corroboration requirement must reasonably be construed to also

include indirect evidence of abuse, including, for example, "a

child victim's precocious knowledge of sexual activity, a semen

stain on a child's blanket, a child's nightmares and

psychological evidence."    Ibid. (quoting State v. Swan, 790 P.2d
610, 615-16 (Wash. 1990), cert. denied, 498 U.S. 1046, 111 S.

Ct. 752, 112 L. Ed. 2d 772 (1991)).    We held the "corroborative

evidence need not relate directly to the alleged abuser, it need

only provide support for the out-of-court statements."      Ibid.

     Here, the trial judge struck psychological evidence of

emotional effects that are routinely admitted in Title Nine

cases.5    Such evidence is admitted because judges find it will

assist them "to understand the evidence or to determine a fact

in issue."    N.J.R.E. 702; Z.P.R., supra, 351 N.J. Super. at 439.

It appears that the trial judge, who conscientiously struggled

with the issue of corroboration in this case, disallowed the

expert's opinion, not because he thought the testimony would not

be helpful in understanding the child's symptoms, but because he




5
  Indeed, the judge acknowledged admitting such testimony in
other cases, at least one of which was affirmed by this court.



                                  9                          A-2114-12T2
thought the evidence barred by precedent.     We do not agree that

the case law would bar the expert's opinion here.

    The Supreme Court in J.Q. barred the use of Child Sexual

Abuse Accommodation Syndrome to establish guilt because the

syndrome was never intended as a diagnostic device and does not

detect sexual abuse. 130 N.J. at 578-79.    Instead, it assumes

the presence of abuse and explains the child's reactions to it.

Id. at 579.   The syndrome was only ever intended to help explain

why many sexually abused children delay reporting their abuse or

recant their allegations.   Ibid.    Because it is not probative of

sexual abuse, the Court limited its use in accordance with its

intended purpose, that is as rehabilitative evidence to help

"dispel preconceived, but not necessarily valid, conceptions

jurors may have concerning the likelihood of the child's

truthfulness as a result of her delay in having disclosed the

abuse or sought help."   State v. W.B., 205 N.J. 588, 610 (2011)

(quoting State v. P.H., 178 N.J. 378, 395 (2004)).

    Because the Court in J.Q., 130 N.J. at 580, analogized its

ruling on the admissibility of Child Sexual Abuse Accommodation

Syndrome to the approach adopted in other jurisdictions to

evidence of Rape Trauma Syndrome, a syndrome that purports "to

dispel such common myths as that victims immediately report a

rape or that all victims display an emotional demeanor after an




                                10                          A-2114-12T2
attack," we held in Scherzer, supra, 301 N.J. Super. at 399,

409, that it was similarly error for a court to allow an expert

to testify in a criminal case that the victim suffered from Rape

Trauma Syndrome.

    Neither Child Sexual Abuse Accommodation Syndrome nor Rape

Trauma Syndrome played any part in this case.   Misurell

diagnosed Rose with Adjustment Disorder with mixed disturbance

of emotions and conduct.   He explained the reason he diagnosed

Adjustment Disorder and not Post-Traumatic Stress Disorder

(PTSD) was because he evaluated Rose within a month of her

allegation of abuse, thus her symptoms had not persisted long

enough to qualify her as suffering from PTSD.   The trial judge

deemed the diagnosis significant because he read Scherzer to

include PTSD with Rape Trauma Syndrome as not probative of

sexual abuse.

    The reference to PTSD in Scherzer is a fleeting one.     The

objected-to testimony in that case involved Rape Trauma

Syndrome, not PTSD.   The court reported that one of the experts

for the State acknowledged on cross-examination that Rape Trauma

Syndrome "would fall under the category of post-traumatic stress

disorder in the DSM III"6 (Diagnostic and Statistical Manual of


6
  This does not appear to have been factually accurate. Although
PTSD was included in the DSM III, Rape Trauma Syndrome was not.
                                                      (continued)


                                11                         A-2114-12T2
Mental Disorders III), a condition that another of the State's

experts did not find in the victim.    Scherzer, supra, 301 N.J.

Super. at 400.    The error we identified in Scherzer was that the

trial judge allowed the expert to testify that the victim

"exhibited the rape trauma syndrome"; our holding did not

address PTSD.    Id. at 409.

    More directly on point than Scherzer for this discussion is

State v. Hines, 303 N.J. Super. 311 (App. Div. 1997).    In Hines,

a case decided shortly after Scherzer, Judge Skillman reviewed

the literature and surveyed the case law relating to the

admissibility of PTSD evidence.    Finding that PTSD was well

recognized as a psychiatric disorder included in the DSM IV, and

that courts in other jurisdictions had held it possessed

sufficient scientific reliability to justify the admission of

expert testimony about the condition in appropriate

circumstances, we held it was error for the trial judge to have

precluded defendant from presenting testimony that she suffered




(continued)
American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders, 236-39 (3d ed. 1980). PTSD remains
a recognized diagnosis in the DSM V, but neither Rape Trauma
Syndrome nor Child Sexual Abuse Accommodation Syndrome is
included as a recognized diagnosis in the current version of the
Manual. American Psychiatric Association, Diagnostic and
Statistical Manual of Mental Disorders, 265-90 (5th ed. 2013).



                                  12                        A-2114-12T2
from the condition at the time she killed her father, whom she

alleged sexually abused her when she was a child.   Id. at 313.

     Specifically, applying the principles set forth in State v.

Kelly, 97 N.J. 178 (1984), for the admission of expert

testimony,7 we concluded the evidence was not objectionable and

that the expert's "proposed testimony regarding PTSD would have

been directly relevant to the issues of the honesty and

reasonableness of defendant's purported belief that she had to

resort to deadly force in order to repel the victim's assault"

and "also may have lent credibility to defendant's assertion

that the victim sexually abused her as a child, which was


7
  The Court in Kelly indicated there are "three basic
requirements for the admission of expert testimony: (1) the
intended testimony must concern a subject matter that is beyond
the ken of the average juror; (2) the field testified to must be
at a state of the art such that an expert's testimony could be
sufficiently reliable; and (3) the witness must have sufficient
expertise to offer the intended testimony." 97 N.J. at 208.
Applying those principles, the Court held that expert testimony
regarding "battered woman's syndrome" was admissible to help
establish a claim of self-defense in a homicide case. Id. at
187. Specifically, the Court held defendant's expert "could
state . . . that defendant had the battered-woman's syndrome,
and could explain that syndrome in detail, relating its
characteristics to . . . the honesty and reasonableness of
defendant's belief" that she was in imminent danger of death or
serious injury at the time of the killing. Id. at 207. The
Court has since noted that "[a]lthough 'battered woman syndrome'
is not a listed psychological 'syndrome' in the [DSM], the
experience of being battered is mentioned as a potential
triggering event for [PTSD]. Some have referred to it as a
'sub-category' or 'subclass' of PTSD." State v. B.H., 183 N.J.
171, 183 (2005) (citations omitted).



                               13                           A-2114-12T2
relevant to the reasonableness of her belief that he intended to

sexually assault her again."    Hines, supra, 303 N.J. Super. at

324-25.

       Accordingly, Hines stands for the proposition that PTSD

testimony is admissible in a criminal trial and can serve to

lend additional credibility to a defendant's allegations that

she was sexually abused by the victim and be probative of the

honesty and reasonableness of her belief that she had to resort

to deadly force to prevent him from raping her again.    Id. at

326.   The case provides sound precedent for the admission of

Misurell's opinion that Rose suffered from Adjustment Disorder,

described in the circumstances presented as a variant of PTSD,

and that her symptoms were consistent with a child who has

experienced sexual abuse.    If accepted by the fact-finder, such

psychological testimony could serve as indirect corroboration of

the child's allegation of sexual abuse.8   See Z.P.R., 351 N.J.

Super. at 436.


8
  The trial judge relied on Judge Weissbard's statement in Z.P.R.
that evidence of Child Sexual Abuse Accommodation Syndrome had
been held to be "admissible 'to explain secrecy, belated
disclosure and recantation by a child sex abuse victim' but not
'to prove that sex abuse, in fact, occurred,'" 351 N.J. Super.
at 438 (quoting State v. J.Q., 252 N.J. Super. 11, 43 (App. Div.
1991), aff'd, 130 N.J. 554 (1993)). As we have explained, the
Court limited the use of Child Sexual Abuse Accommodation
Syndrome in accord with its designed purpose. J.Q., supra, 130
N.J. at 579. The Court made clear it was not "rul[ing] out the
                                                      (continued)


                                 14                        A-2114-12T2
    Hines is also instructive on another important point.      In

acknowledging that PTSD possesses sufficient scientific

reliability to justify the admission of expert testimony about

the condition in appropriate circumstances, we noted "that the

admissibility of scientific evidence may turn not only on its

reliability but the purpose for which it is offered."     Hines,

supra, 303 N.J. Super. at 318 n.1.   In State v. Cavallo, 88 N.J.
508, 520 (1982), the Court noted that "[e]xpert evidence that

poses too great a danger of prejudice in some situations, and

for some purposes, may be admissible in other circumstances


(continued)
possibility that a qualified behavioral-science expert could
demonstrate a sufficiently reliable scientific opinion to aid a
jury in determining the ultimate issue that the abuse had
occurred." Id. at 565. Rather it provided guidance for the
admission of such evidence by suggesting criteria a trial court
may wish to consider in "evaluating the qualifications of a
witness who seeks to offer substantive evidence of sexual
abuse," clearly signaling its intent that the opinion not be
read to bar all use of psychological testimony as substantive
evidence of sexual abuse. Id. at 565-66. Indeed in Hines, we
noted the appropriate use of Child Sexual Abuse Accommodation
Syndrome for rehabilitative purposes and PTSD testimony as
substantive evidence in the same case. 303 N.J. Super. at 315-
18. In Z.P.R., we suggested on remand "in the interest of
having as complete a record as possible in this difficult and
serious matter," that the judge consider "permitting [the
State's expert] to evaluate [the allegedly abused and neglected
child] and, if appropriate in light of any supplemental reports
filed thereafter, to testify concerning his findings, as well as
about his opinions on the reliability of the in camera
interview." 351 N.J. Super. at 439-40. An evaluation of the
child would not have been necessary if the expert would be
confining his opinion to Child Sexual Abuse Accommodation
Syndrome.



                               15                           A-2114-12T2
where it will be more helpful and less prejudicial."   It

explained that "the usefulness of expert testimony depends in

part on the context in which it is offered.   Testimony may be

more helpful than prejudicial in one context, because it is

being used for a limited purpose or because the factfinder knows

its limitations.   Yet in different contexts the same evidence

might be excluded as unreliable."    Id. at 526 n.8.

    Our Family Part judges regularly qualify experts in

psychology and psychiatry and hear the opinion testimony those

experts offer in a variety of contexts.   The Court has many

times noted the special expertise of Family Part judges and the

grave responsibilities the Legislature has reposed in them to

ensure the safety of children in our State.   See Cesare v.

Cesare, 154 N.J. 394, 412-13 (1998).   We are confident that the

judges hearing Title Nine cases regularly assess the sort of

testimony that was offered here and are more than capable of

evaluating the opinions of experts and understanding the

limitations of behavioral science testimony in a way untrained

jurors may not.

    We expect the judges in these cases to rigorously evaluate

expert testimony offered to corroborate a child's allegation of

abuse.   But so long as the proffered testimony meets the

requirements of N.J.R.E. 702 and Kelly, as the evidence offered




                                16                          A-2114-12T2
here does,9 the questions should be directed to the weight and

not the admissibility of the testimony.10   See In re Yaccarino,

117 N.J. 175, 195-96 (1989).

     In this case, the experienced and conscientious trial judge

expressed appropriate concern about the expert's ability to link

the child's symptoms, and especially her nightmares, to the

alleged sexual abuse as opposed to the admitted marital discord

between her parents.   That is an important and legitimate area

of inquiry, which the psychologist should have been well

prepared to address.   If the judge believed that the child

suffered from nightmares, as she told the expert and as her

mother testified, then their meaning and significance is a

question the judge was required to answer in determining whether

9
  To the extent the trial judge rejected Misurell's testimony
based on any lack of training on the part of the psychologist or
the forensic interviewer, we conclude he erred. Misurell
testified he had conducted over 200 evaluations of child victims
of sexual abuse, received instruction on how to appropriately
interview sexually abused children and was able to identify
indications of "coaching." The forensic interview was conducted
by a certified forensic interviewer. Both professionals were
qualified to undertake their respective tasks. Moreover, the
judge specifically noted that he did not find any improprieties
in the interviewer's questioning of the child.
10
  Evaluation of psychological or behavioral science testimony,
of course, requires distinguishing among different syndromes and
diagnoses and their respective scientific underpinnings. See
J.Q., supra, 130 N.J. at 566. We decline to follow our opinion
in State v. W.L., Sr., 292 N.J. Super. 100, 113-16 (App. Div.
1996) because we failed there to distinguish PTSD from Child
Sexual Abuse Accommodation Syndrome.



                                17                         A-2114-12T2
they could serve to corroborate her allegation of sexual abuse.

See Z.P.R., supra, 351 N.J. Super. at 436.

    Misurell testified that Rose's nightmares about "bad things

like getting locked in the bathroom" were a "trauma related

symptom" of the alleged sexual abuse.   In referencing that

testimony in his opinion from the bench, the judge said:

           My experience with dreams in life is that we
           all can say, you know, what do you think
           that dream was about? You know, what [does
           it] mean? Usually it comes back to some
           traumatic incident in our life but rarely do
           we dream the incident itself. I feel like
           I'm falling down the stairs or I feel like
           I'm late for the exam when I have a brief to
           write in the Court. So these are the issues
           that have developed around these nightmares,
           the time for the nightmare and when they
           were.

The judge ultimately concluded that the nightmares did "not

appear . . . to be necessarily connected [to the alleged sexual

abuse] because the child was experiencing turmoil within the

family between the father and the mother."

    One of the criteria for diagnosing PTSD we noted in Hines

was that the traumatic event is persistently re-experienced in

recurrent distressing dreams of the event. 303 N.J. Super. at

320 n.3.   Because the judge deemed the expert's testimony

inadmissible, he deprived himself of the expert's opinion, based

on the expert's knowledge, education, and experience, of the

significance of the child's nightmares and of the opportunity to



                                18                           A-2114-12T2
probe the expert's reasons for relating the nightmares to the

alleged sexual abuse instead of to her parents' marital discord.

     Because we hold that the expert's opinion was admissible as

substantive evidence to corroborate the child's allegation of

abuse, we remand the matter to the trial judge for consideration

of the expert's report and testimony.   The judge is to weigh all

of the evidence, including Misurell's testimony, make

determinations as to the credibility and weight of that

evidence, and come to a final determination as to whether the

allegation of abuse has been proven by a preponderance of the

evidence.   Because his ruling on the admissibility of the

expert's testimony may have resulted in the trial judge not

probing the expert's opinion as he would otherwise, we do not

foreclose the judge from recalling the expert to address any

questions the judge might have regarding his testimony.   The

judge need not hear additional testimony but should, of course,

permit further argument in light of this opinion.

     We reject defendant I.B.'s cross-appeal from the trial

court's denial of his pre-trial motions to depose A.E.,

Misurell, the forensic interviewer and the Division caseworker.11

The trial judge initially denied defendant's motion for this


11
  I.B. also sought to have a mental health professional evaluate
Rose. He has expressly abandoned this issue on appeal.



                                19                           A-2114-12T2
discovery without prejudice on account of his failure to file a

brief in support of the motion.    On re-presentation of the

motion, the judge found no showing of good cause.

    Rule 5:12-3 compels the Division to provide all relevant

reports as well as the reports of experts and all other

documents on which it intends to rely to the court and counsel

for all parties on the first return date of the order to show

cause.   The Division must also make its entire file available

for inspection to the attorneys for the parties.    All other

discovery is permitted only on leave of court for good cause

shown.

    I.B. has produced no proof that the court abused its

discretion in denying his motion for discovery.     His contention

that inconsistencies exist in the witnesses' reports of the

child's statements does not represent good cause for the

discovery he requests.   There is no allegation that the Division

failed to comply with its discovery obligations and the record

indicates that trial counsel had nearly four months to review

the Division's evidence and prepare for the fact-finding

hearing.   He presents even less reason for his request to us to

permit these depositions on remand, as our review of the record




                                  20                        A-2114-12T2
reveals he has already extensively cross-examined each of these

witnesses.12

     We deny I.B.'s motion to supplement the record with

documents memorializing the disposition of the criminal charges

against him as irrelevant to the issues on appeal.   The parties'

remaining arguments, to the extent we have not addressed them,

lack sufficient merit to warrant discussion in a written

opinion.   See R. 2:11-3(e)(1)(E).

     Affirmed in part; reversed in part; and remanded for

further proceedings not inconsistent with this opinion.     We do

not retain jurisdiction.




12
  We reject defendant's request to now retain an expert as
grossly out of time.



                                21                          A-2114-12T2